UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2068



TERRY D. SMITH,

                                            Petitioner - Appellant,

         versus


INTERNAL REVENUE,

                                             Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 95-843)


Submitted:   November 6, 1997           Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry D. Smith, Petitioner Pro Se. David I. Pincus, Ellen Page
DelSole, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Stuart L. Brown, INTERNAL REVENUE SERVICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the tax court's orders finding in favor of

the Commissioner regarding an assessment of deficiency and denying

Appellant's motion for reconsideration. We have reviewed the record

and the district court's opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the tax court. Smith v.
Commissioner, No. 95-843 (Tax Ct. Mar. 3 & May 29, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2